WOOD, J.
The witness is called to prove the declarations of one competent as a witness and inadmissible.
The defendant then offered a patent from the United States to Taylor and other executors, as trustees, and a deed from Taylor.
WOOD, J. Upon the assumption of the objection, the deed is a link in the chain of evidence, and it is of no account whether it is 649] *exhibited before or after the will. Though the deed may not by itself make out the defendant’s right, if it tend to prove it, as we think it does, it is admissible.